Exhibit 10

 

[g81691ki01i001.jpg][g81691ki01i002.gif]

51 West 52nd Street

New York, NY 10019

 

 

 

 

Martin D. Franks

3300 Rittenhouse St., NW

Washington, DC 20015

 

Dear Marty:

as of September 1, 2010

 

CBS Corporation (“CBS”), having an address at 51 West 52nd Street, New York, New
York 10019, agrees to employ you and you agree to accept such employment upon
the following terms and conditions:

 

1.                                          Term.  The term of your employment
under this Agreement shall commence on September 1, 2010 (the “Effective Date”)
and, unless earlier terminated under this Agreement, shall expire on August 31,
2013 (the “Expiration Date”).  The period from the Effective Date through the
Expiration Date is referred to herein as the “Term” notwithstanding any earlier
termination of your employment for any reason.

 

2.                                          Duties.  You will serve as the
Executive Vice President, Planning, Policy and Governmental Affairs and you
agree to perform all duties reasonable and consistent with that office.  You
will report to the President and Chief Executive Officer of CBS (the “CEO”). 
Your principal place of employment will be CBS’s offices in Washington, D.C.;
provided, however, that you will be required to render services in the New York
and Los Angeles metropolitan areas and elsewhere upon request for business
reasons.

 

3.                                          Base Compensation.

 

(a)                               Salary.  For all the services rendered by you
in any capacity under this Agreement, CBS agrees to pay you base salary
(“Salary”) at the rate of Seven Hundred Fifty Thousand Dollars ($750,000) per
annum, less applicable deductions and withholding taxes, in accordance with
CBS’s payroll practices as they may exist from time to time.  During the Term of
this Agreement, your Salary may be increased, and such increase, if any, shall
be made at a time, and in an amount, that CBS shall determine in its sole
discretion.

 

--------------------------------------------------------------------------------


 

Martin D. Franks

As of September 1, 2010

Page 2

 

 

(b)                              Bonus Compensation.  You also shall be eligible
to receive annual bonus compensation (“Bonus”) during your employment with CBS
under this Agreement, determined and payable as follows:

 

(i)     Your Bonus for each calendar year during your employment with CBS under
this Agreement will be determined in accordance with the guidelines of the CBS
short-term incentive program (the “STIP”), as such guidelines may be amended
from time to time without notice in the discretion of CBS.

 

(ii)     Your target bonus (“Target Bonus”) for each calendar year during your
employment with CBS under this Agreement shall be 85% of your Salary in effect
on November 1st of the calendar year.

 

(iii)    Your Bonus for any calendar year shall be payable, less applicable
deductions and withholding taxes, between January 1st and March 15th of the
following calendar year.

 

(c)                               Long-Term Incentive Compensation.  You shall
be eligible to receive annual grants of long-term incentive compensation under
the CBS Corporation 2009 Long-Term Incentive Plan (or any successor plan
thereto) (the “LTIP”), as may be amended from time to time without notice in the
discretion of CBS.  You shall have a target long-term incentive value equal to
One Million Three Hundred Thousand Dollars ($1,300,000).  The precise amount,
form and timing of any such long-term incentive award, if any, shall be
determined in the discretion of the Compensation Committee of the CBS Board of
Directors (the “Committee”).

 

4.                                    Benefits.  You shall participate in all
CBS vacation, medical, dental, life insurance, long-term disability insurance,
retirement, long-term incentive and other benefit plans and programs applicable
generally to other senior executives of CBS and its subsidiaries as CBS may have
or establish from time to time and in which you would be entitled to participate
under the terms of the plans.  This provision shall not be construed to either
require CBS to establish any welfare, compensation or long-term incentive plans,
or to prevent the modification or termination of any plan once established, and
no action or inaction with respect to any plan shall affect this Agreement.

 

5.                              Business Expenses.  During your employment under
this Agreement, CBS shall reimburse you for such reasonable travel and other
expenses incurred in the performance of your duties as are customarily
reimbursed to CBS executives at comparable levels.  CBS acknowledges that your
business expense reimbursement requests will reflect the fact that you perform
duties in both the Washington, D.C. office and the New York, N.Y. headquarters
office on a regular and recurring basis.  Such travel and other expenses shall
be reimbursed by CBS as soon as practicable in

 

--------------------------------------------------------------------------------


 

Martin D. Franks

As of September 1, 2010

Page 3

 

 

accordance with CBS’s established guidelines, as may be amended from time to
time, but in no event later than December 31st of the calendar year following
the calendar year in which you incur the related expenses.

 

6.                              Non-Competition, Confidential Information, Etc.

 

(a)                               Non-Competition.  You agree that your
employment with CBS is on an exclusive basis and that, while you are employed by
CBS or any of its subsidiaries, you will not engage in any other business
activity which is in conflict with your duties and obligations (including your
commitment of time) under this Agreement.  You further agree that, during the
Non-Compete Period (as defined below), you shall not directly or indirectly
engage in or participate in (or negotiate or sign any agreement to engage in or
participate in), whether as an owner, partner, stockholder, officer, employee,
director, agent of or consultant for, any business which at such time is
competitive with any business of CBS, or any of its subsidiaries, without the
written consent of CBS; provided, however, that this provision shall not prevent
you from investing as less than a one (1%) percent stockholder in the securities
of any company listed on a national securities exchange or quoted on an
automated quotation system. The Non-Compete Period shall cover the period during
your employment with CBS and shall continue following the termination of your
employment for any reason, other than the expiration of the Term, for the
greater of: (i) twelve (12) months; or (ii) for so long as any payments are due
to you pursuant to paragraph 7(b), 7(c) or 7(k) of this Agreement, unless you
request and CBS accepts a written request pursuant to paragraph 6(j) of this
Agreement.

 

(b)                              Confidential Information.  You agree that,
during the Term and at any time thereafter, (i) you shall not use for any
purpose other than the duly authorized business of CBS, or disclose to any third
party, any information relating to CBS, or any of CBS’s affiliated companies
which is non-public, confidential or proprietary to CBS or any of CBS’s
affiliated companies (“Confidential Information”), including any trade secret or
any written (including in any electronic form) or oral communication
incorporating Confidential Information in any way (except as may be required by
law or in the performance of your duties under this Agreement consistent with
CBS’s policies); and (ii) you will comply with any and all confidentiality
obligations of CBS to a third party, whether arising under a written agreement
or otherwise.  Information shall not be deemed Confidential Information which
(x) is or becomes generally available to the public other than as a result of a
disclosure by you or at your direction or by any other person who directly or
indirectly receives such information from you, or (y) is or becomes available to
you on a non-confidential basis from a source which is entitled to disclose it
to you.  For purposes of this paragraph 6(b), the term “third party” shall be
defined to mean any person other than CBS and its subsidiaries or any of their
respective directors and senior officers.

 

--------------------------------------------------------------------------------


 

Martin D. Franks

As of September 1, 2010

Page 4

 

 

(c)                               No Solicitation, Etc.  You agree that, while
employed by CBS and for the greater of twelve (12) months thereafter or for so
long as payments are due to you pursuant to paragraph 7(b), 7(c) or 7(k) of this
Agreement, you shall not, directly or indirectly:

 

(i)         employ or solicit the employment of any person who is then or has
been within twelve (12) months prior thereto, an employee of CBS or any of CBS’s
affiliated companies; or

 

(ii)        do any act or thing to cause, bring about, or induce any
interference with, disturbance to, or interruption of any of the then-existing
relationships (whether or not such relationships have been reduced to formal
contracts) of CBS or any of CBS’s affiliated companies with any customer,
employee, consultant or supplier.

 

(d)                             CBS Ownership.  The results and proceeds of your
services under this Agreement, including, without limitation, any works of
authorship resulting from your services during your employment with CBS and/or
any of CBS’s affiliated companies and any works in progress resulting from such
services, shall be works-made-for-hire and CBS shall be deemed the sole owner
throughout the universe of any and all rights of every nature in such works,
whether such rights are now known or hereafter defined or discovered, with the
right to use the works in perpetuity in any manner CBS determines, in its
discretion, without any further payment to you.  If, for any reason, any of such
results and proceeds are not legally deemed a work-made-for-hire and/or there
are any rights in such results and proceeds which do not accrue to CBS under the
preceding sentence, then you hereby irrevocably assign and agree to assign any
and all of your right, title and interest thereto, including, without
limitation, any and all copyrights, patents, trade secrets, trademarks and/or
other rights of every nature in the work, whether now known or hereafter defined
or discovered, and CBS shall have the right to use the work in perpetuity
throughout the universe in any manner CBS determines, in its discretion, without
any further payment to you.  You shall, as may be requested by CBS from time to
time, do any and all things which CBS may deem useful or desirable to establish
or document CBS’s rights in any such results and proceeds, including, without
limitation, the execution of appropriate copyright, trademark and/or patent
applications, assignments or similar documents and, if you are unavailable or
unwilling to execute such documents, you hereby irrevocably designate the
Executive Vice President, General Counsel, CBS Corporation or his designee as
your attorney-in-fact with the power to execute such documents on your behalf. 
To the extent you have any rights in the results and proceeds of your services
under this Agreement that cannot be assigned as described above, you
unconditionally and irrevocably waive the enforcement of such rights.  This
paragraph 6(d) is subject to, and does not limit, restrict, or constitute a
waiver by CBS of any ownership rights to which CBS may be entitled by operation
of law by virtue of being your employer.

 

--------------------------------------------------------------------------------


 

Martin D. Franks

As of September 1, 2010

Page 5

 

 

(e)                               Litigation.

 

(i)                                  You agree that during the Term and for
twelve (12) months thereafter or, if later, during the pendency of any
litigation or other proceeding, (x) you shall not communicate with anyone (other
than your own attorneys and tax advisors), except to the extent necessary in the
performance of your duties under this Agreement, with respect to the facts or
subject matter of any pending or potential litigation, or regulatory or
administrative proceeding involving CBS, or any of CBS’s affiliated companies,
other than any litigation or other proceeding in which you are a
party-in-opposition, without giving prior notice to CBS or its counsel; and
(y) in the event that any other party attempts to obtain information or
documents from you with respect to such matters, either through formal legal
process such as a subpoena or by informal means such as interviews, you shall
promptly notify CBS’s counsel before providing any information or documents.

 

(ii)                              You agree to cooperate with CBS and its
attorneys, both during and after the termination of your employment, in
connection with any litigation or other proceeding arising out of or relating to
matters in which you were involved or had knowledge of prior to the termination
of your employment.  Your cooperation shall include, without limitation,
providing assistance to CBS’s counsel, experts or consultants, providing
truthful testimony in pretrial and trial or hearing proceedings and any travel
related to your attendance at such proceedings.  In the event that your
cooperation is requested after the termination of your employment, CBS will
(x) seek to minimize interruptions to your schedule to the extent consistent
with its interests in the matter; and (y) reimburse you for all reasonable and
appropriate out-of-pocket expenses actually incurred by you in connection with
such cooperation upon reasonable substantiation of such expenses.  Reimbursement
shall be made within 60 calendar days following the date on which CBS receives
appropriate documentation with respect to such expenses, but in no event shall
payment be made later than December 31 of the calendar year following the
calendar year in which you incur the related expenses.

 

(iii)                          You agree that during the Term and at any time
thereafter, to the fullest extent permitted by law, you will not testify
voluntarily in any lawsuit or other proceeding which directly or indirectly
involves CBS, or any of CBS’s affiliated companies, or which may create the
impression that such testimony is endorsed or approved by CBS, or any of CBS’s
affiliated companies, without advance notice (including the general nature of
the testimony) to and, if such testimony is without subpoena or other compulsory
legal process the approval of the Executive Vice President and General Counsel,
CBS Corporation.

 

--------------------------------------------------------------------------------


 

Martin D. Franks

As of September 1, 2010

Page 6

 

 

(f)                                No Right to Give Interviews or Write Books,
Articles, Etc.  During the Term, except as authorized by CBS, you shall not
(i) give any interviews or speeches, or (ii) prepare or assist any person or
entity in the preparation of any books, articles, television or motion picture
productions or other creations, in either case, concerning CBS, or any of CBS’s
affiliated companies or any of their respective officers, directors, agents,
employees, suppliers or customers.

 

(g)                              Return of Property.  All documents, data,
recordings, or other property, whether tangible or intangible, including all
information stored in electronic form, obtained or prepared by or for you and
utilized by you in the course of your employment with CBS shall remain the
exclusive property of CBS.  In the event of the termination of your employment
for any reason, CBS reserves the right, to the extent permitted by law and in
addition to any other remedy CBS may have, to deduct from any monies otherwise
payable to you the following:  (i) all amounts you may owe to CBS, or any of
CBS’s affiliated companies at the time of or subsequent to the termination of
your employment with CBS; and (ii) the value of the CBS property which you
retain in your possession after the termination of your employment with CBS.  In
the event that the law of any state or other jurisdiction requires the consent
of an employee for such deductions, this Agreement shall serve as such consent. 
Notwithstanding anything in this Section 6(g) to the contrary, CBS will not
exercise such right to deduct from any monies otherwise payable to you that
constitute “deferred compensation” within the meaning of Internal Revenue Code
Section 409A (“Code Section 409A”).

 

(h)                              Non-Disparagement.  You and, to the extent set
forth in the next sentence, CBS agree that each party shall not, while you are
employed hereunder and for one (1) year thereafter, criticize, ridicule or make
any statement which disparages or is derogatory of the other party (which in the
case of CBS, includes any of its affiliated companies, or any of its directors
or senior officers) in any non-public communication with any customer, client or
member of the investment community or media or in any public communication. 
CBS’s obligations under the preceding sentence shall be limited to
communications by its senior corporate executives having the rank of Senior Vice
President or above (“Specified Executives”), and it is agreed and understood
that any such communication by any Specified Executive (or by any executive at
the behest of a Specified Executive) shall be deemed to be a breach of this
paragraph 6(h) by CBS.

 

(i)                                  Injunctive Relief.  CBS has entered into
this Agreement in order to obtain the benefit of your unique skills, talent, and
experience.  You acknowledge and agree that any violation of paragraphs 6(a)
through (h) of this Agreement will result in irreparable damage to CBS and,
accordingly, CBS may obtain as a matter of right, in a court of competent
jurisdiction with notice and hearing, injunctive and/or other equitable relief
for any breach or threatened breach of such paragraphs, in addition to any other
remedies available to CBS.

 

--------------------------------------------------------------------------------


 

Martin D. Franks

As of September 1, 2010

Page 7

 

 

(j)                                  Survival; Modification of Terms.  Your
obligations under paragraphs 6(a) through (i) shall remain in full force and
effect for the entire period provided therein notwithstanding the termination of
your employment under this Agreement for any reason or the expiration of the
Term; provided, however, that your obligations under paragraph 6(a) (but not
under any other provision of this Agreement) shall cease if: (x) CBS terminates
your employment without Cause; (y) you provide CBS a written notice indicating
your desire to waive your right to receive, or to continue to receive,
termination payments and benefits under paragraph 7(b)(ii)(A) through (D) or
paragraph 7(k)(ii)(A) through (F), as applicable; and (z) CBS notifies you that
it has, in its discretion, accepted your request.  You and CBS agree that the
restrictions and remedies contained in paragraphs 6(a) through (i) are
reasonable and that it is your intention and the intention of CBS that such
restrictions and remedies shall be enforceable to the fullest extent permissible
by law.  If a court of competent jurisdiction shall find that any such
restriction or remedy is unenforceable but would be enforceable if some part
were deleted or the period or area of application reduced, then such restriction
or remedy shall apply with the modification necessary to make it enforceable. 
You acknowledge that CBS conducts its business operations around the world and
has invested considerable time and effort to develop the international brand and
goodwill associated with the “CBS” name.  To that end, you further acknowledge
that the obligations set forth in this paragraph 6 are by necessity
international in scope and necessary to protect the international operations and
goodwill of CBS and its affiliated companies.

 

7.                                    Termination of Employment.

 

(a)                               Termination for Cause.

 

(i)                                  CBS may, at its option, terminate your
employment under this Agreement for Cause.  For purposes of this Agreement,
“Cause” shall mean: (A) embezzlement, fraud or other conduct which would
constitute a felony or a misdemeanor involving fraud or perjury; (B) willful
unauthorized disclosure of Confidential Information; (C) your failure to obey a
material lawful directive that is appropriate to your position from an
executive(s) in your reporting line; (D) your failure to comply with the written
policies of CBS, including the CBS Business Conduct Statement or successor
conduct statement as they apply from time to time; (E) your material breach of
this Agreement (including any representations herein); (F) your failure (except
in the event of your Disability) or refusal to substantially perform your
material obligations under this Agreement; (G) willful failure to cooperate with
a bona fide internal investigation or investigation by regulatory or law
enforcement authorities or the destruction or failure to preserve documents or
other material reasonably likely to be relevant to such an investigation, or the
inducement of others to fail to cooperate or to destroy or fail to produce
documents or other material; or (H) conduct which is

 

--------------------------------------------------------------------------------


 

Martin D. Franks

As of September 1, 2010

Page 8

 

 

considered an offense involving moral turpitude under federal, state or local
laws, or which might bring you to public disrepute, scandal or ridicule or
reflect unfavorably upon any of CBS’s businesses or those who conduct business
with CBS and its affiliated entities.

 

CBS will give you written notice of termination prior to terminating your
employment pursuant to clause (C), (D), (E), (F), (G) or (H) of this paragraph
7(a)(i), setting forth the nature of any alleged failure, breach or refusal in
reasonable detail and the conduct required to cure.  Except for a failure,
breach or refusal which, by its nature, cannot reasonably be expected to be
cured, you shall have thirty (30) business days from the giving of such notice
within which to cure any failure, breach or refusal under clause (C), (D), (E),
(F), (G) or (H) of this paragraph 7(a)(i); provided, however, that if CBS
reasonably expects irreparable injury from a delay of thirty (30) business days,
CBS may give you notice of such shorter period within which to cure as is
reasonable under the circumstances.

 

(ii)                              In the event that your employment terminates
under paragraph 7(a)(i) during the Term, CBS shall have no further obligations
under this Agreement, including, without limitation, any obligation to pay
Salary or Bonus or provide benefits, except to the extent required by applicable
law.

 

(b)                              Termination without Cause.

 

(i)                                  CBS may terminate your employment under
this Agreement without Cause at any time during the Term by providing written
notice of termination to you.

 

(ii)                              In the event that your employment terminates
under paragraph 7(b)(i) during the Term hereof, you shall thereafter receive,
less applicable withholding taxes, (x) any unpaid Salary through and including
the date of termination, any unpaid Bonus earned for the calendar year prior to
the calendar year in which you are terminated, any business expense
reimbursements incurred but not yet approved and/or paid and such other amounts
as are required to be paid or provided by law (the “Accrued Obligations”),
payable within thirty (30) days following your termination date, and (y) subject
to your compliance with paragraph 7(j) hereunder, the following payments and
benefits:

 

(A)                          Salary:  a severance amount equal to eighteen (18)
months of your then current base Salary described in paragraph 3(a), payable in
accordance with CBS’s then effective payroll practices (your “Regular Payroll
Amount”) as follows:

 

--------------------------------------------------------------------------------


 

Martin D. Franks

As of September 1, 2010

Page 9

 

 

(I)     beginning on the regular payroll date (“Regular Payroll Dates”) next
following your termination date, you will receive your Regular Payroll Amount on
the Regular Payroll Dates that occur on or before March 15th of the calendar
year following the calendar year in which your employment terminates;

 

(II)    beginning with the first Regular Payroll Date after March 15th of the
calendar year following the calendar year in which your employment terminates,
you will receive your Regular Payroll Amount, if any remains due, until you have
received an amount equal to the maximum amount permitted to be paid pursuant to
Treasury Regulation Section 1.409A-1(b)(9)(iii)(A) (i.e., the lesser of (x) two
times your “annualized compensation” within the meaning of Code Section 409A or
(y) two times the limit under Section 401(a)(17) of the Internal Revenue Code
(the “Code”) for the calendar year in which your termination occurs, which is
$490,000 for 2010); provided, however, that in no event shall payment be made to
you pursuant to this paragraph 7(b)(ii)(A)(II) later than December 31st of the
second calendar year following your termination of employment; and

 

(III)   the balance of your Regular Payroll Amount, if any remains due, will be
paid to you by payment of your Regular Payroll Amount on your Regular Payroll
Dates beginning with the regular payroll date that follows the date of the last
payment pursuant to paragraph 7(b)(ii)(A)(II);

 

provided, however, that to the extent that you are a “specified employee”
(within the meaning of Code Section 409A and determined pursuant to procedures
adopted by CBS) at the time of your termination and any portion of your Regular
Payroll Amount that would be paid to you during the six-month period following
your termination of employment constitutes “deferred compensation” within the
meaning of Code Section 409A, such portion shall be paid to you in a lump sum on
the earlier of (x) the first business day of the seventh calendar month
following the calendar month in which your termination of employment occurs or
(y) your death (the applicable date, the “Permissible Payment Date”) rather than
as described in paragraph 7(b)(ii)(A)(I), (II) or (III), as applicable, and any
remaining Salary, if any, shall be paid to you or your estate, as applicable, by
payment of your Regular

 

--------------------------------------------------------------------------------


 

Martin D. Franks

As of September 1, 2010

Page 10

 

 

Payroll Amount on your Regular Payroll Dates commencing with the Regular Payroll
Date that follows the Permissible Payment Date.  Each payment pursuant to this
paragraph 7(b)(ii)(A) shall be regarded as a separate payment and not one of a
series of payments for purposes of Code Section 409A.

 

(B)                           Bonus: an additional severance amount equal to 1.5
times your “Severance Bonus,” which for purposes of this Agreement is defined as
your Target Bonus in effect on the date of your termination (ignoring any
reduction in your Target Bonus prior to such date that constituted Good Reason),
determined and paid as follows:

 

(I)                                an amount equal to your Severance Bonus,
prorated for the number of calendar days remaining in the calendar year in which
your employment terminates, and payable between January 1st and March 15th of
the calendar year following the calendar year in which your employment
terminates; provided, however, that to the extent (x) you are a “specified
employee” (within the meaning of Code Section 409A and determined pursuant to
procedures adopted by CBS) at the time of your termination, (y) your date of
termination pursuant to paragraph 7(b)(i) occurs after June 30th of the calendar
year, and (z) the prorated bonus described in this paragraph 7(b)(ii)(B)(I) is
determined to constitute “deferred compensation” within the meaning of Code
Section 409A, then such prorated bonus shall not be paid to you until the
earlier of (a) the first business day of the seventh calendar month following
the calendar month in which your termination of employment occurs or (b) your
death.  Each payment pursuant to this paragraph 7(b)(ii)(B)(I) shall be regarded
as a separate payment and not one of a series of payments for purposes of Code
Section 409A;

 

(II)                          an amount equal to your Severance Bonus, and
payable between January 1st and March 15th of the second calendar year following
the calendar year in which your employment terminates; provided, however, that
if the 18th month anniversary of the date of your termination of employment (the
“18th Month Anniversary”) occurs in the calendar year following the calendar
year in which your employment terminates, then the Severance Bonus shall be
prorated for the number of calendar days in the calendar year following the
calendar year in which

 

--------------------------------------------------------------------------------


 

Martin D. Franks

As of September 1, 2010

Page 11

 

your employment terminates that occur on or before the 18th Month Anniversary;
and

 

(III)      if the 18th Month Anniversary occurs in the second calendar year
following the calendar year in which your employment terminates, an amount equal
to your Severance Bonus, prorated for the number of calendar days in the second
calendar year following the calendar year in which your employment terminates
that occur on or before the 18th Month Anniversary, and payable between
January 1st and March 15th of the third calendar year following the calendar
year in which your employment terminates.

 

(C)       Health Benefits:  medical and dental insurance coverage for you and
your eligible dependents at no cost to you (except as hereafter described)
pursuant to the CBS benefit plans in which you participated in at the time of
your termination of employment (or, if different, other benefit plans generally
available to senior level executives) for a period of eighteen (18) months
following the termination date, or if earlier, the date on which you become
eligible for medical or dental coverage as the case may be from a third party,
which period of coverage shall be considered to run concurrently with the COBRA
continuation period; provided, however, that during the period that CBS provides
you with this coverage, the cost of such coverage will be treated as taxable
income to you and CBS may withhold taxes from your compensation for this
purpose; provided, further, that you may elect to continue your medical and
dental insurance coverage under COBRA at your own expense for the balance, if
any, of the period required by law; provided, further, that to the extent CBS is
unable to continue such benefits because of underwriting on the plan term or if
such continuation would violate Code Section 105(h), CBS shall provide you with
economically equivalent benefits determined on an after-tax basis (to the extent
such benefit was non-taxable).

 

(D)       Life Insurance:  life insurance coverage until the end of the Term at
the same level in effect on the date of termination in the amount then furnished
to you at no cost (the amount of which coverage will be reduced to the amount of
life insurance coverage furnished to you at no cost by a third party employer);
provided, however, that to the extent CBS is unable to continue such benefits
because of underwriting on the plan term,

 

--------------------------------------------------------------------------------


 

Martin D. Franks

As of September 1, 2010

Page 12

 

CBS shall provide you with economically equivalent benefits determined on an
after-tax basis (to the extent such benefit was non-taxable).

 

(E)       Equity:  the following with respect to awards granted to you under the
LTIP (or any predecessor plan to the LTIP):

 

(I)        All awards of stock options that have not vested and become
exercisable on the date of such termination, but which would otherwise vest on
or before the end of an eighteen (18) month period thereafter, shall accelerate
and vest immediately on the Release Effective Date, and will continue to be
exercisable until the greater of eighteen (18) months following the termination
date or the period provided in accordance with the terms of the grant; provided,
however, that in no event shall the exercise period extend beyond their
expiration date.

 

(II)       All awards of stock options that have previously vested and become
exercisable by the date of such termination shall remain exercisable until the
greater of eighteen (18) months following the termination date or the period
provided in accordance with the terms of the grant; provided, however, that in
no event shall the exercise period extend beyond their expiration date.

 

(III)     All awards of restricted shares and restricted share units (the
“RSUs”) that would otherwise vest on or before the end of an eighteen (18) month
period following the termination date shall accelerate and vest immediately on
the Release Effective Date and be settled within ten (10) business days
thereafter; provided, however, that to the extent compliance with the
performance-based compensation exception is required in order to ensure the
deductibility of any restricted share or RSU under Internal Revenue Code
Section 162(m) (“Code Section 162(m)”), such restricted share or RSU shall vest
if and when the Committee certifies that the performance goal relating to such
award has been met, or, if later, the Release Effective Date, and shall be
settled within ten (10) business days thereafter; provided, further, that to the
extent that you are a “specified employee” (within the meaning of Code
Section 409A and determined pursuant to procedures adopted by CBS) at the time
of your termination and any portion of your RSUs that would otherwise be settled
during the six-month period following your termination

 

--------------------------------------------------------------------------------


 

Martin D. Franks

As of September 1, 2010

Page 13

 

of employment constitutes “deferred compensation” within the meaning of Code
Section 409A, such portion shall be settled on the earlier of (x) the first
business day of the seventh calendar month following the calendar month in which
your termination of employment occurs or (y) your death.

 

(iii)       You shall be required to mitigate the amount of any payment provided
for in paragraph 7(b)(ii) by seeking other employment, and the amount of such
payments shall be reduced by any compensation earned by you from any source,
including, without limitation, salary, sign-on or annual bonus compensation,
consulting fees, and commission payments; provided, however, that mitigation
shall not be required, and no reduction for other compensation shall be made,
for earnings for services provided during the first twelve (12) months after the
termination of your employment.  You agree to advise CBS immediately and in
writing of any employment for which you are receiving such payments and to
provide documentation as requested by CBS with respect to such employment.

 

(c)        Resignation with Good Reason.

 

(i)         You may resign your employment under this Agreement with Good Reason
at any time during the Term by written notice of termination to CBS given no
more than thirty (30) days after the occurrence of the event constituting Good
Reason.  Such notice shall state an effective resignation date that is not
earlier than thirty (30) business days and not later than sixty (60) days after
the date it is given to CBS, provided that CBS may set an earlier effective date
for your resignation at any time after receipt of your notice.  For purposes of
this Agreement (and any other agreement that expressly incorporates the
definition of Good Reason hereunder), “Good Reason” shall mean the occurrence of
any of the following without your consent (other than in connection with the
termination or suspension of your employment or duties for Cause or in
connection with physical and mental incapacity): (A) a material reduction in
(1) your position, titles, offices, reporting relationships, authorities, duties
or responsibilities from those in effect immediately prior to such reduction,
including any such reduction effected through any arrangement involving the
sharing of your position, titles, offices, reporting relationships, authorities,
duties or responsibilities, or any such reduction which would remove positions,
titles, offices, reporting relationships, authorities, duties or
responsibilities which are customarily given to an executive of a public company
comparable to CBS or (2) your base Salary or target compensation in effect
immediately prior to such reduction, including your annual Target Bonus or long
term incentive targets (for the avoidance of doubt, a material reduction shall
include and be deemed to have occurred with respect to clause (A)(1) above if

 

--------------------------------------------------------------------------------


 

Martin D. Franks

As of September 1, 2010

Page 14

 

either (x) you cease to be the most senior executive responsible for planning,
policy and governmental affairs of CBS (provided that if CBS has an ultimate
parent company that is a public company, instead you are not the most senior
executive responsible for planning, policy and governmental affairs of the
ultimate public parent company) or (y) neither CBS nor its ultimate parent
company (if any) is a public company); (B) the assignment to you of duties or
responsibilities that are materially inconsistent with your position, titles,
offices or reporting relationships as they exist on January 1, 2011 or that
materially impair your ability to function as Executive Vice President,
Planning, Policy and Governmental Affairs of CBS; (C) the material breach by CBS
of any of its obligations under this Agreement; or (D) the requirement that you
relocate outside of the metropolitan area in which you currently are employed to
any metropolitan area other than New York or Los Angeles.  CBS shall have thirty
(30) days from the receipt of your notice within which to cure and, in the event
of such cure, your notice shall be of no further force or effect.  If no cure is
effected, your resignation will be effective as of the date specified in your
written notice to CBS or such earlier effective date set by CBS following
receipt of your notice.

 

(ii)        In the event that your employment terminates under paragraph
7(c)(i) during the Term, you shall thereafter receive, less applicable
withholding taxes, (x) the Accrued Obligations, payable within thirty (30) days
following your termination date, and (y), subject to your compliance with
paragraph 7(j) hereunder, the following payments and benefits:

 

(A)       Salary:  a severance amount equal to eighteen (18) months of your
Regular Payroll Amount, payable as follows:

 

(I)        beginning on the Regular Payroll Date following your termination
date, you will receive your Regular Payroll Amount on the Regular Payroll Dates
that occur on or before March 15th of the calendar year following the calendar
year in which your employment terminates;

 

(II)       beginning with the first Regular Payroll Date after March 15th of the
calendar year following the calendar year in which your employment terminates,
you will receive your Regular Payroll Amount, if any remains due, until you have
received an amount equal to the maximum amount permitted to be paid pursuant to
Treasury Regulation Section 1.409A-1(b)(9)(iii)(A) (i.e., the lesser of (x) two
times your “annualized compensation” within the meaning of Code Section 409A or
(y) two times the limit under Code Section 401(a)(17) for the calendar year in
which your termination occurs, which is $490,000 for 2010); provided, however,
that in no event shall

 

--------------------------------------------------------------------------------


 

Martin D. Franks

As of September 1, 2010

Page 15

 

payment be made to you pursuant to this paragraph 7(c)(ii)(A)(II) later than
December 31st of the second calendar year following your termination of
employment; and

 

(III)      the balance of your Regular Payroll Amount, if any remains due, will
be paid to you by payment of your Regular Payroll Amount on your Regular Payroll
Dates beginning with the regular payroll date that follows the date of the last
payment pursuant to paragraph 7(c)(ii)(A)(II);

 

provided, however, that to the extent that you are a “specified employee”
(within the meaning of Code Section 409A and determined pursuant to procedures
adopted by CBS) at the time of your termination and any portion of your Regular
Payroll Amount that would be paid to you during the six-month period following
your termination of employment constitutes “deferred compensation” within the
meaning of Code Section 409A, such portion shall be paid to on the Permissible
Payment Date rather than as described in paragraph 7(c)(ii)(A)(I), (II) or
(III), as applicable, and any remaining Salary, if any, shall be paid to you or
your estate, as applicable, by payment of your Regular Payroll Amount on your
Regular Payroll Dates commencing with the Regular Payroll Date that follows the
Permissible Payment Date.  Each payment pursuant to this paragraph
7(c)(ii)(A) shall be regarded as a separate payment and not one of a series of
payments for purposes of Code Section 409A.

 

(B)       Bonus:  an additional severance amount equal to 1.5 times your
Severance Bonus, determined and paid as follows:

 

(I)        an amount equal to your Severance Bonus, prorated for the number of
calendar days remaining in the calendar year in which your employment
terminates, and payable between January 1st and March 15th of the calendar year
following the calendar year in which your employment terminates; provided,
however, that to the extent (x) you are a “specified employee” (within the
meaning of Code Section 409A and determined pursuant to procedures adopted by
CBS) at the time of your termination, (y) your date of termination pursuant to
paragraph 7(c)(i) occurs after June 30th of the calendar year, and (z) the
prorated bonus described in this paragraph 7(c)(ii)(B)(I) is determined to
constitute “deferred compensation” within the meaning of Code Section 409A, then
such prorated bonus shall

 

--------------------------------------------------------------------------------


 

Martin D. Franks

As of September 1, 2010

Page 16

 

not be paid to you until the earlier of (a) the first business day of the
seventh calendar month following the calendar month in which your termination of
employment occurs or (b) your death.  Each payment pursuant to this paragraph
7(c)(ii)(B)(I) shall be regarded as a separate payment and not one of a series
of payments for purposes of Code Section 409A;

 

(II)       an amount equal to your Severance Bonus, and payable between
January 1st and March 15th of the second calendar year following the calendar
year in which your employment terminates; provided, however, that if the
18th Month Anniversary occurs in the calendar year following the calendar year
in which your employment terminates, then the Severance Bonus shall be prorated
for the number of calendar days in the calendar year following the calendar year
in which your employment terminates that occur on or before the 18th Month
Anniversary; and

 

(III)      if the 18th Month Anniversary occurs in the second calendar year
following the calendar year in which your employment terminates, an amount equal
to your Severance Bonus, prorated for the number of calendar days in the second
calendar year following the calendar year in which your employment terminates
that occur on or before the 18th Month Anniversary, and payable between
January 1st and March 15th of the third calendar year following the calendar
year in which your employment terminates.

 

(C)       Health Benefits:  medical and dental insurance coverage for you and
your eligible dependents at no cost to you (except as hereafter described)
pursuant to the CBS benefit plans in which you participated in at the time of
your termination of employment (or, if different, other benefit plans generally
available to senior level executives) for a period of eighteen (18) months
following the termination date, or if earlier, the date on which you become
eligible for medical or dental coverage as the case may be from a third party,
which period of coverage shall be considered to run concurrently with the COBRA
continuation period; provided, however, that during the period that CBS provides
you with this coverage, the cost of such coverage will be treated as taxable
income to you and CBS may withhold taxes from your compensation for this
purpose; provided, further, that you may elect to continue your medical and
dental insurance

 

--------------------------------------------------------------------------------


 

Martin D. Franks

As of September 1, 2010

Page 17

 

coverage under COBRA at your own expense for the balance, if any, of the period
required by law; provided, further, that to the extent CBS is unable to continue
such benefits because of underwriting on the plan term or if such continuation
would violate Code Section 105(h), CBS shall provide you with economically
equivalent benefits determined on an after-tax basis (to the extent such benefit
was non-taxable).

 

(D)       Life Insurance:  life insurance coverage until the end of the Term at
the same level in effect on the date of termination in the amount then furnished
to you at no cost (the amount of which coverage will be reduced to the amount of
life insurance coverage furnished to you at no cost by a third party employer);
provided, further, that to the extent CBS is unable to continue such benefits
because of underwriting on the plan term, CBS shall provide you with
economically equivalent benefits determined on an after-tax basis (to the extent
such benefit was non-taxable).

 

(E)       Equity:  the following with respect to awards granted to you under the
LTIP (or any predecessor plan to the LTIP):

 

(I)        All awards of stock options that have not vested and become
exercisable on the date of such termination, but which would otherwise vest on
or before the end of an eighteen (18) month period thereafter, shall accelerate
and vest immediately on the Release Effective Date, and will continue to be
exercisable until the greater of eighteen (18) months following the termination
date or the period provided in accordance with the terms of the grant; provided,
however, that in no event shall the exercise period extend beyond their
expiration date.

 

(II)       All awards of stock options that have previously vested and become
exercisable by the date of such termination shall remain exercisable until the
greater of eighteen (18) months following the termination date or the period
provided in accordance with the terms of the grant; provided, however, that in
no event shall the exercise period extend beyond their expiration date.

 

(III)      All awards of restricted shares and RSUs that would otherwise vest on
or before the end of an eighteen (18) month period following the termination
date shall accelerate and

 

--------------------------------------------------------------------------------


 

Martin D. Franks

As of September 1, 2010

Page 18

 

vest immediately on the Release Effective Date and be settled within ten
(10) business days thereafter; provided, however, that to the extent compliance
with the performance-based compensation exception is required in order to ensure
the deductibility of any restricted share or RSU under Code Section 162(m), such
restricted share or RSU shall vest if and when the Committee certifies that the
performance goal relating to such award has been met, or, if later, the Release
Effective Date, and shall be settled within ten (10) business days thereafter;
provided, further, that to the extent that you are a “specified employee”
(within the meaning of Code Section 409A and determined pursuant to procedures
adopted by CBS) at the time of your termination and any portion of your RSUs
that would otherwise be settled during the six-month period following your
termination of employment constitutes “deferred compensation” within the meaning
of Code Section 409A, such portion shall be settled on the earlier of (x) the
first business day of the seventh calendar month following the calendar month in
which your termination of employment occurs or (y) your death.

 

(iii)       You shall be required to mitigate the amount of any payment provided
for in paragraph 7(c)(ii) by seeking other employment, and the amount of such
payments shall be reduced by any compensation earned by you from any source,
including, without limitation, salary, sign-on or annual bonus compensation,
consulting fees, and commission payments; provided, however, that mitigation
shall not be required, and no reduction for other compensation shall be made,
for earnings for services provided during the first twelve (12) months after the
termination of your employment.  You agree to advise CBS immediately and in
writing of any employment for which you are receiving such payments and to
provide documentation as requested by CBS with respect to such employment.

 

(d)        Death.

 

(i)         Your employment with CBS shall terminate automatically upon your
death.

 

(ii)        In the event of your death prior to the end of the Term while
actively employed, your beneficiary or estate shall receive (x) the Accrued
Obligations, payable, less applicable withholding taxes, within 30 days
following your date of death; and (y) bonus compensation for the calendar year
in which your death occurs, determined in accordance with the STIP (i.e., based
upon CBS’s achievement of its goals and CBS’s good faith estimate of your
achievement of your personal goals) and prorated for the portion of the calendar

 

--------------------------------------------------------------------------------


 

Martin D. Franks

As of September 1, 2010

Page 19

 

year through and including your date of death, payable, less applicable
withholding taxes, by March 15th of the following calendar year.

 

(iii)       If you die after the termination of your employment under paragraph
7(b)(i) or 7(c)(i) during the Term, your beneficiary or estate shall receive
(x) any Salary payable under paragraph 7(b)(ii)(A) or 7(c)(ii)(A), as
applicable, up to the date on which the death occurs, payable, less applicable
withholding taxes, within 30 days following the date of death; and (y) bonus
compensation for the calendar year in which the death occurs in an amount equal
to your Target Bonus and prorated for the portion of the year through and
including your date of death, payable, less applicable deductions and
withholding taxes, by March 15th of the following calendar year.

 

(e)        Disability.

 

(i)     If, while employed during the Term, you become “disabled” within the
meaning of such term under CBS’s Short-Term Disability (“STD”) program (such
condition is referred to as a “Disability” or being “Disabled”), you will be
considered to have experienced a termination of employment with CBS and its
subsidiaries as of the date you first become eligible to receive benefits under
CBS’s Long-Term Disability (“LTD”) program or, if you do not become eligible to
receive benefits under CBS’s LTD program, you have not returned to work by the
six (6) month anniversary of your Disability onset date.

 

(ii)    Except as provided in this paragraph 7(e)(ii), if you become Disabled
while employed full-time during the Term, you will exclusively receive
compensation under the STD program in accordance with its terms and, thereafter,
under the LTD program in accordance with its terms, provided you are eligible to
receive LTD program benefits.  Notwithstanding the foregoing, if you have not
returned to work by December 31st of a calendar year during the Term, you will
receive bonus compensation for the calendar year(s) during the Term in which you
receive compensation under the STD program, determined as follows:

 

(A)       for the portion of the calendar year from January 1st until the date
on which you first receive compensation under the STD program, bonus
compensation shall be determined in accordance with the STIP (i.e., based upon
CBS’s achievement of its goals and CBS’s good faith estimate of your achievement
of your personal goals) and prorated for such period; and

 

(B)       for any subsequent portion of that calendar year and any portion of
the following calendar year in which you receive compensation under the STD
program, bonus

 

--------------------------------------------------------------------------------


 

Martin D. Franks

As of September 1, 2010

Page 20

 

compensation shall be in an amount equal to your Target Bonus and prorated for
such period(s).

 

Bonus compensation under this paragraph 7(e)(ii) shall be paid, less applicable
deductions and withholding taxes, between January 1st and March 15th of the
calendar year following the calendar year to which such bonus compensation
relates.  You will not receive bonus compensation for any portion of the
calendar year(s) during the Term while you receive benefits under the LTD
program.  For the periods that you receive compensation and benefits under the
STD and LTD programs, such compensation and benefits and the bonus compensation
provided under this paragraph 7(e)(ii) are in lieu of Salary and Bonus under
paragraphs 3(a) and (b).

 

(f)        Renewal Notice / Non-Renewal.  CBS shall notify you six (6) months
prior to the expiration of the Term in writing if it intends to continue your
employment beyond the expiration of the Term.  If you are notified that CBS does
intend to continue your employment, then you agree that you shall negotiate
exclusively with CBS for the first 90 days following such notification.  Nothing
contained herein shall obligate CBS to provide an increase to your compensation
hereunder upon such renewal. If you remain employed beyond the end of the Term
but have not entered into a new contractual relationship with CBS, or any of
CBS’s affiliated companies, your continued employment shall be “at will” and on
such terms and conditions as CBS may at the time establish, and either party,
during such period, may terminate your employment at any time, provided that if
CBS terminates your employment during such period without cause, you shall
become eligible to receive severance under the then current CBS severance policy
and its procedures applicable to executives at your level, subject to the terms
of such severance policy.

 

(g)        Retirement.

 

(i)         Notwithstanding any provision herein to the contrary, if (A) you
remain employed with CBS and its subsidiaries through the Expiration Date,
(B) the Term of this Agreement is not renewed or extended beyond the Expiration
Date, and (C) your employment with CBS or any of its subsidiaries either (x) is
terminated by you or by CBS effective as of the calendar day next following the
Expiration Date or (y) continues beyond the Expiration Date on an “at will”
basis but is subsequently terminated by you or by CBS during the 60-day period
immediately following the Expiration Date, in either case for reasons other than
for Cause (“Retirement”), any then outstanding and unvested equity or
equity-based awards (“Outstanding Awards”) shall continue vesting in accordance
with their established vesting schedule through the third anniversary of the
Expiration Date (the “Extended Vesting Period”) so long as you comply with the
obligations set forth in paragraphs 6(a) and 6(b) during the Extended

 

--------------------------------------------------------------------------------

 


 

Martin D. Franks

As of September 1, 2010

Page 21

 

 

Vesting Period; provided, however, that vesting of Outstanding Awards shall be
accelerated (rather than continued) to the extent necessary to comply with the
requirements of Code Section 409A, unless compliance with the performance-based
compensation exception is required in order to ensure the deductibility of any
Outstanding Award under Code Section 162(m), in which case such Outstanding
Award shall vest if and when the Committee certifies that the performance goal
relating to such award has been met.  Outstanding Awards in the form of stock
options and stock appreciation rights (“Outstanding Stock Rights”), once vested,
shall remain exercisable until their expiration date.  The exercisability of
stock options and stock appreciation rights that are outstanding and vested on
the date of your Retirement shall be governed by the terms and conditions
otherwise applicable to those grants.

 

(ii)        If you breach the obligations set forth in paragraph 6(a) or 6(b) at
any time during the Extended Vesting Period, CBS may (i) immediately cancel any
Outstanding Stock Rights that remain outstanding (whether or not vested),
(ii) immediately cancel any Outstanding Awards other than Outstanding Stock
Rights that remain unvested and (iii) recover from you any shares of CBS Class B
Common Stock, par value $0.001 per share, or other securities delivered upon
exercise of any Outstanding Stock Rights or settlement of any other Outstanding
Awards (the “Shares”), or, to the extent any such Shares are sold, any proceeds
realized on the sale of the Shares, and the cash payment of related accrued
dividends.

 

(iii)       In the event of your death during the Extended Vesting Period, any
Outstanding Awards that remain unvested as of the date of your death shall
continue to vest in accordance with their established vesting schedules for the
remainder of the Extended Vesting Period, and your designated beneficiary (or,
if no beneficiary has been designated, your estate) shall be permitted to
exercise any Outstanding Stock Rights that have vested and remain outstanding
until their expiration date.

 

(h)        Resignation from Official Positions.  If your employment with CBS
terminates for any reason, you shall automatically be deemed to have resigned at
that time from any and all officer or director positions that you may have held
with CBS, or any of CBS’s affiliated companies and all board seats or other
positions in other entities you held on behalf of CBS, including any fiduciary
positions (including as a trustee) you hold with respect to any employee benefit
plans or trusts established by CBS.  You agree that this Agreement shall serve
as written notice of resignation in this circumstance.  If, however, for any
reason this paragraph 7(h) is deemed insufficient to effectuate such
resignation, you agree to execute, upon the request of CBS or any of its
affiliated companies, any documents or instruments which CBS may deem necessary
or desirable to effectuate such resignation or resignations, and you hereby
authorize the

 

--------------------------------------------------------------------------------


 

Martin D. Franks

As of September 1, 2010

Page 22

 

 

Secretary and any Assistant Secretary of CBS or any of CBS’s affiliated
companies to execute any such documents or instruments as your attorney-in-fact.

 

(i)         Termination of Benefits.  Notwithstanding anything in this Agreement
to the contrary (except as otherwise provided in paragraph 7(b)(ii)(C),
7(c)(ii)(C) or 7(k)(ii)(C), as applicable, with respect to medical and dental
benefits), participation in all CBS benefit plans and programs (including,
without limitation, vacation accrual, all retirement and related excess plans
and LTD) will terminate upon the termination of your employment except to the
extent otherwise expressly provided in such plans or programs, and subject to
any vested rights you may have under the terms of such plans or programs.  The
foregoing shall not apply to the LTIP and, after the termination of your
employment, your rights under the LTIP shall be governed by the terms of the
LTIP award agreements, certificates, the applicable LTIP plan(s) and this
Agreement.

 

(j)         Release; Compliance with Paragraph 6.

 

(i)         Notwithstanding any provision in this Agreement to the contrary,
prior to payment by CBS of any amount or provision of any benefit pursuant to
paragraph 7(b)(ii), 7(c)(ii), 7(k)(ii) or 7(k)(iv), as applicable, within sixty
(60) days following your termination of employment, (x) you shall have executed
and delivered to CBS a general release in a form satisfactory to CBS and
(y) such general release shall have become effective and irrevocable in its
entirety (such date, the “Release Effective Date”); provided, however, that if,
at the time any cash severance payments are scheduled to be paid to you pursuant
to paragraph 7(b)(ii), 7(c)(ii), 7(k)(ii) or 7(k)(iv), as applicable, you have
not executed a general release that has become effective and irrevocable in its
entirety, then any such cash severance payments shall be held and accumulated
without interest, and shall be paid to you on the first Regular Payroll Date
following the Release Effective Date.  Your failure or refusal to sign and
deliver the release or your revocation of an executed and delivered release in
accordance with applicable laws, whether intentionally or unintentionally, will
result in the forfeiture of the payments and benefits under paragraph 7(b)(ii),
7(c)(ii), 7(k)(ii) or 7(k)(iv), as applicable.  Notwithstanding the foregoing,
if the sixty (60) day period does not begin and end in the same calendar year,
then the Release Effective Date shall occur no earlier than January 1st of the
calendar year following the calendar year in which your termination occurs.

 

(ii)        Notwithstanding any provision in this Agreement to the contrary, the
payments and benefits described in paragraphs 7(b)(ii), 7(c)(ii), 7(k)(ii) and
7(k)(iv), as applicable, shall immediately cease, and CBS shall have no further
obligations to you with respect thereto, in the event that you materially breach
any provision of paragraph 6 hereof.

 

--------------------------------------------------------------------------------


 

Martin D. Franks

As of September 1, 2010

Page 23

 

 

(k)        Payments in Connection with Certain Corporate Events.

 

(i)         Definition.  For purposes of this Agreement, a “Corporate Event”
shall be deemed to occur upon the occurrence of any of the following events:

 

(A)       consummation of a merger, consolidation or reorganization of CBS or
any of its subsidiaries unless, immediately following such transaction, (I) all
or substantially all the beneficial owners of CBS stock having general voting
power immediately prior to such transaction directly or indirectly own more than
fifty percent (50%) of the general voting power of the entity resulting from
such transaction (the “Combined Company”) in substantially the same proportions
as their beneficial ownership of such CBS stock immediately prior to the
transaction (excluding any general voting power of the Combined Company that
such beneficial owners directly or indirectly received as a result of their
beneficial ownership of the other entity involved in the transaction), (II) no
person or group directly or indirectly beneficially owns stock representing more
than twenty percent (20%) of the general voting power of the Combined Company
and (III) a majority of the independent directors of the Combined Company and a
majority of the directors of the Combined Company, in each case, consist of
individuals who were Original Independent Directors (as defined in clause
(D) below) immediately prior to such transaction; or

 

(B)       consummation of the sale or disposition of all or substantially all of
the assets of CBS; or

 

(C)       at any time after January 1, 2011, any “person” or “group” (within the
meaning of Section 13(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) and the rules and regulations promulgated thereunder), directly
or indirectly acquires or then beneficially owns (within the meaning of
Rules 13d-3 and 13d-5 under the Exchange Act) stock representing more than
twenty percent (20%) of the general voting power of CBS at a time when the
person who, on January 1, 2011, is the ultimate beneficial owner (within the
meaning of Rule 13d-3(a)(1) under the Exchange Act) (the “Ultimate Voting
Beneficial Owner”) of a majority of the general voting power of CBS no longer is
the Ultimate Voting Beneficial Owner of a majority thereof; or

 

--------------------------------------------------------------------------------


 

Martin D. Franks

As of September 1, 2010

Page 24

 

 

(D)       a majority of the independent directors of the CBS Board of Directors
(the “Board”) ceases to consist of Original Independent Directors.  “Original
Independent Directors” shall mean those individuals who, as of January 1, 2011,
constitute the independent directors of the Board and those successor
independent directors who are elected or appointed to the Board, either by a
vote of the Board or by action of the shareholders of CBS pursuant to a
recommendation by the Board, as a result of the death, voluntary retirement or
resignation of an Original Independent Director (or any successor thereto
pursuant to this proviso), including a voluntary determination by such Original
Independent Director (or such successor) not to stand for re-election.

 

(ii)        Termination Payments.  In the event that your employment terminates
under circumstances described in paragraph 7(b)(i) or 7(c)(i) at any time during
the twenty-four (24) month period following the date of a Corporate Event,
provided that such Corporate Event occurs during the Term, you shall thereafter
receive, less applicable withholding taxes, (x) the Accrued Obligations, payable
within thirty (30) days following your termination date, and (y) subject to your
compliance with paragraph 7(j) hereunder, the following payments and benefits:

 

(A)       Pro-Rata Bonus:  a Bonus for the calendar year in which your
employment is terminated, such Bonus to be determined based on actual
performance and consistent with senior executives who remain employed with CBS,
and then prorated based on the number of calendar days of such year elapsed
through the date your employment is terminated (the “Pro-Rata Bonus”), payable,
less applicable deductions and withholding taxes, between January 1st and
March 15th of the following calendar year;

 

(B)       Enhanced Severance Amount:   an amount equal to three (3) times the
sum of (i) your Salary in effect at the time of your termination (or, if your
Salary has been reduced in violation of this Agreement, your highest Salary
during the Term) and (ii) the average of your actual annual Bonus awards for the
three years immediately preceding the year in which your employment is
terminated (the “Enhanced Severance Amount”).  To the extent the Enhanced
Severance Amount exceeds the sum of (x) the amount determined pursuant to
paragraph 7(b)(ii)(A) or 7(c)(ii)(A), as applicable, and (y) the amount
determined pursuant

 

--------------------------------------------------------------------------------


 

Martin D. Franks

As of September 1, 2010

Page 25

 

 

to paragraph 7(b)(ii)(B) or 7(c)(ii)(B), as applicable, such excess portion
shall be paid in a lump sum within thirty (30) days following your termination
date.  The remaining portion of the Enhanced Severance Amount that is equal to
the amount determined pursuant to paragraph 7(b)(ii)(A) or 7(c)(ii)(A), as
applicable, shall be paid in accordance with the schedule described in paragraph
7(b)(ii)(A) and 7(c)(ii)(A), as applicable; and the remaining portion of the
Enhanced Severance Amount that is equal to the amount determined pursuant to
paragraph 7(b)(ii)(B) or 7(c)(ii)(B), as applicable, shall be paid in accordance
with the schedule described in paragraph 7(b)(ii)(B) or 7(c)(ii)(B), as
applicable; provided, however, that to the extent such remaining portions of the
Enhanced Severance Amount do not constitute “deferred compensation” within the
meaning of Code Section 409A, such portions shall also be paid in a lump sum
within thirty (30) days following your termination date, with any remainder to
be paid in accordance with the schedule described in paragraph 7(b)(ii)(A) or
7(b)(ii)(B), as applicable; provided, further, that if you are a “specified
employee” (within the meaning of Code Section 409A and determined pursuant to
procedures adopted by CBS) at the time of your termination and any portion of
the Enhanced Severance Amount that would be paid to you during the six-month
period following your termination of employment constitutes “deferred
compensation” within the meaning of Code Section 409A, such portion shall be
paid to you in a lump sum on the Permissible Payment Date rather than as
described above, and any remaining Enhanced Severance Amount shall be paid to
you or your estate, as applicable, in accordance with the installment payment
schedule set forth above on your Regular Payroll Dates commencing with the
Regular Payroll Date that follows the Permissible Payment Date.  Each payment
pursuant to this paragraph 7(k)(ii)(B) shall be regarded as a separate payment
and not one of a series of payments for purposes of Code Section 409A;

 

(C)       Health Benefits:  medical and dental insurance coverage for you and
your eligible dependents at no cost to you (except as hereafter described)
pursuant to the CBS benefit plans in which you participated in at the time of
your termination of employment (or, if different, other benefit plans generally
available to senior level executives) for a period of thirty-six (36) months
following the termination date, or if earlier, the date on which you become
eligible for medical or dental coverage as the

 

--------------------------------------------------------------------------------


 

Martin D. Franks

As of September 1, 2010

Page 26

 

 

case may be from a third party, which period of coverage shall be considered to
run concurrently with the COBRA continuation period; provided, however, that
during the period that CBS provides you with this coverage, the cost of such
coverage will be treated as taxable income to you and CBS may withhold taxes
from your compensation for this purpose; provided, further, that you may elect
to continue your medical and dental insurance coverage under COBRA at your own
expense for the balance, if any, of the period required by law;

 

(D)       Life Insurance:  life insurance coverage for thirty-six (36) months at
the same level in effect on the date of termination in the amount then furnished
to you at no cost (the amount of which coverage will be reduced to the amount of
life insurance coverage furnished to you at no cost by a third party employer);

 

(E)       Equity:  the following with respect to awards granted to you under the
LTIP (or any predecessor plan to the LTIP):

 

(I)     All awards of stock options that have not vested and become exercisable
on the date of such termination shall accelerate and vest immediately on the
Release Effective Date (as defined in paragraph 7(j) above), and will continue
to be exercisable until their expiration date;

 

(II)    All awards of stock options that have previously vested and become
exercisable by the date of such termination shall remain exercisable until their
expiration date; and

 

(III)   With respect to all awards of RSUs and other equity awards that have not
vested on the date your employment is terminated, such awards shall accelerate
and vest immediately on the Release Effective Date and be settled within ten
(10) business days thereafter; provided, however, that to the extent compliance
with the performance-based compensation exception is required in order to ensure
the deductibility of any such RSU or other equity award under Internal Revenue
Code Section 162(m), such RSU or other equity award shall vest if and when the
CBS Compensation Committee certifies that the performance goal relating to such
RSU or other equity award has been met, or, if later, the Release Effective
Date, and shall be

 

--------------------------------------------------------------------------------


 

Martin D. Franks

As of September 1, 2010

Page 27

 

 

settled within ten (10) business days thereafter; provided, further, that to the
extent that you are a “specified employee” (within the meaning of Code
Section 409A and determined pursuant to procedures adopted by CBS) at the time
of your termination and any portion of your RSUs and other equity awards would
otherwise be settled during the six-month period following your termination of
employment constitutes “deferred compensation” within the meaning of Code
Section 409A, such portion shall be settled on the Permissible Payment Date; and

 

(F)       Outplacement Services:  CBS will make available to you, at its
expense, executive level outplacement services with a leading national
outplacement firm, with such outplacement services to be provided for a period
of up to twelve (12) months following the date on which your employment is
terminated.  The outplacement program shall be designed and the outplacement
firm selected by CBS.  CBS will pay all expenses related to the provision of
outplacement services directly to the outplacement firm by the end of the
calendar year following the calendar year in which the outplacement services are
provided.

 

(iii)       No Mitigation.  You shall not be required to mitigate the amount of
any payment provided for in paragraph 7(k)(ii) by seeking other employment.

 

(iv)       Tax Neutralization Payment.

 

(A)       If it is determined by CBS, or by the Internal Revenue Service (the
“IRS”) pursuant to an IRS audit (an “Audit”) of your federal income tax
return(s), that any payment or benefit provided to you under this Agreement or
otherwise would be subject to the excise tax imposed under Code Section 4999, or
any interest or penalties with respect to such excise tax (such excise tax,
together with any interest or penalties thereon, is herein referred to as the
“Excise Tax”), CBS shall compute the amount that would be payable to you if the
total amounts that are payable to you by CBS and are considered payments
described in Code Section 280G(b)(2) (“Tax Payments”) were limited to the
maximum amount that may be paid to you under Code Sections 280G and 4999 without
imposition of the Excise Tax (this amount is referred to as the “Capped
Amount”).  CBS will also compute the amount that would be payable under the
Agreement without regard to Code Sections 280G and 4999 limit (this amount is
referred to as the “Uncapped Amount”). Notwithstanding

 

--------------------------------------------------------------------------------

 


 

Martin D. Franks

As of September 1, 2010

Page 28

 

 

anything in this Agreement to the contrary, if the Uncapped Amount is less than
120% of the Capped Amount, then the total benefits and other amounts that are
considered Tax Payments and are payable to you under this Agreement will be
reduced to the Capped Amount.  If the Capped Amount is to be paid, payments
shall be reduced in the following order: (I) acceleration of vesting on any
stock options for which the exercise price exceeds the then fair market value,
(II) acceleration of vesting of RSUs and any other equity not covered by clause
(I) above, (III) any benefits valued as Tax Payments, (IV) any cash amounts
payable to you other than the Enhanced Severance Amount and (V) the Enhanced
Severance Amount (with the reduction first applied against the payment scheduled
to be made the furthest from your termination date, then the next earliest, and
so forth).

 

(B)      If the Uncapped Amount equals or exceeds 120% of the Capped Amount,
then any payments, distributions or benefits you would receive from CBS or
otherwise, but determined without regard to any additional payment required
under this paragraph 7(k)(iv), pursuant to the terms of this Agreement
(“Payments”), would (I) constitute Tax Payments and (II) be subject to the
Excise Tax, then CBS shall pay (either directly to the IRS as tax withholdings
or to you as a reimbursement of any amount of taxes, interest and penalties paid
by you to the IRS) both the Excise Tax and an additional cash payment (a “Tax
Neutralization Payment”) in an amount that will place you in the same after-tax
economic position that you would have enjoyed if the Payments had not been
subject to the Excise Tax.  Any Tax Neutralization Payment, as determined
pursuant to this paragraph 7(k)(iv)(B), shall be paid by CBS to you within
fifteen (15) days following the later of (x) the due date for the payment of any
Excise Tax and (y) the receipt of the Auditors’  determination. Any
determination by the Auditors shall be binding upon CBS and you.

 

(C)      CBS will consult with its outside tax counsel at its expense, to the
extent it reasonably deems appropriate, in making determinations pursuant to the
proceeding paragraphs.  The amount of the Tax Neutralization Payment shall be
calculated by CBS’s regular independent auditors (the “Auditors”) based on the
amount of the Excise Tax paid or payable by CBS as determined by CBS or by the
IRS.  If the amount of the Excise Tax determined by the IRS is greater than the
amount previously

 

--------------------------------------------------------------------------------


 

Martin D. Franks

As of September 1, 2010

Page 29

 

 

determined by CBS, the Auditors shall recalculate the amount of the Tax
Neutralization Payment and shall provide you with detailed support for their
calculations.  CBS shall be responsible for the fees and expenses incurred by
the Auditors in making these calculations.

 

(D)      As a result of the uncertainty in the application of Code Section 4999
(or any successor to such Code Section) at the time of any determination
hereunder, it is possible that (x) the Tax Neutralization Payment is less than
the amount which should have been paid or reimbursed (an “Underpayment”), or (y)
the Tax Neutralization Payment is greater than the amount which should have been
paid or reimbursed (an “Overpayment”), consistent with the calculations required
to be made hereunder.  In the event of an Underpayment, such Underpayment shall
be promptly paid by CBS to you or directly to the IRS on your behalf.  In the
event of an Overpayment, such Overpayment shall be promptly repaid to by you to
CBS on an after-tax basis.

 

(E)      You shall promptly notify CBS of any IRS claim during an Audit that an
Excise Tax is due with respect to any Payments.  Such notification to be given
as soon as practicable, but no later than ten (10) business days after you are
informed in writing of such claim, and shall apprise CBS of the nature of such
claim and the date on which such claim is requested to be paid.  However, you
shall be under no obligation to defend against such claim by the IRS unless CBS
requests, in writing, that you undertake the defense of such IRS claim on behalf
of CBS and at CBS’s sole expense.  In such event, CBS may elect to control the
conduct to a final determination through counsel of its own choosing and at its
sole expense, of any audit, administrative or judicial proceeding involving an
asserted liability relating to the Excise Tax, and you shall not settle,
compromise or concede such asserted Excise Tax and shall cooperate with CBS in
each phase of any contest.

 

(F)      Notwithstanding anything in this paragraph 7(k)(iv), any Tax
Neutralization Payment shall be paid no later than the last day of the calendar
year following the calendar year in which you remitted the Excise Tax or, if the
IRS’s assessment of the Excise Tax is disputed, the end of the calendar year
following the calendar year in which there is a final and nonappealable
settlement or other resolution of the dispute.

 

--------------------------------------------------------------------------------


 

Martin D. Franks

As of September 1, 2010

Page 30

 

 

(v)        Death.  If you die prior to payment of any amount or benefit
described in paragraph 7(k)(ii)(A), (B) or (E) or paragraph 7(k)(iv) that would
have been paid to you had you continued to live, all such amounts and benefits
shall be paid, less applicable deductions and withholding taxes, to your
beneficiary (or, if no beneficiary has been designated, your estate) in
accordance with the applicable payment schedule.

 

(vi)       Survival of Provisions.  If a Corporate Event occurs during the Term,
the provisions of this paragraph 7(k) (and any other provision in this Agreement
which relates to or is necessary for the enforcement of the parties’ rights
under this paragraph 7(k)) shall survive the expiration of the Term of this
Agreement.  For avoidance of doubt, the provisions of paragraphs 6(a) and 6(c)
shall apply so long as any payments are due to you pursuant to this paragraph
7(k), even if your termination date occurs following expiration of the Term of
this Agreement.

 

(l)         Non-Duplication of Severance Benefits.  The payments provided for in
paragraph 7(b)(ii), 7(c)(ii) or 7(k)(ii) and (iv), as applicable, are in lieu of
any other severance or income continuation or protection in this Agreement or in
any CBS plan, program or agreement that may now or hereafter exist; provided,
however, that if, at the time of your termination of employment under
circumstances described in paragraph 7(b)(i) or 7(c)(i), CBS maintains a
severance policy or program that provides for payments and benefits that are
greater than those described in paragraph 7(b)(ii), 7(c)(ii) or 7(k)(ii) and
(iv), as applicable, you shall be entitled to receive severance pay and benefits
in accordance with the terms of such policy or program.

 

8.          No Acceptance of Payments.  You represent that you have not accepted
or given nor will you accept or give, directly or indirectly, any money,
services or other valuable consideration from or to anyone other than CBS for
the inclusion of any matter as part of any film, television program or other
production produced, distributed and/or developed by CBS, or any of CBS’s
affiliated companies.

 

9.          Equal Opportunity Employer; Employee Statement of Business Conduct.
You recognize that CBS is an equal opportunity employer.  You agree that you
will comply with CBS policies regarding employment practices and with applicable
federal, state and local laws prohibiting discrimination on the basis of race,
color, sex, religion, national origin, citizenship, age, marital status, sexual
orientation, disability or veteran status.  In addition, you agree that you will
comply with the CBS Business Conduct Statement.

 

10.        Notices.  All notices under this Agreement must be given in writing,
by personal delivery or by registered mail, at the parties’ respective addresses
shown on this Agreement (or any other address designated in writing by either
party), with a copy, in the case of CBS, to the attention of the Executive Vice
President, General Counsel,

 

--------------------------------------------------------------------------------


 

Martin D. Franks

As of September 1, 2010

Page 31

 

 

CBS.  Any notice given by registered mail shall be deemed to have been given
three days following such mailing.

 

11.        Assignment.  This is an Agreement for the performance of personal
services by you and may not be assigned by you or CBS except that CBS may assign
this Agreement to any affiliated company of or any successor in interest to CBS.

 

12.        New York Law, Etc.  You acknowledge that this Agreement has been
executed, in whole or in part, in New York, and your employment duties are
primarily performed in New York.  Accordingly, you agree that this Agreement and
all matters or issues arising out of or relating to your CBS employment shall be
governed by the laws of the State of New York applicable to contracts entered
into and performed entirely therein.

 

13.        No Implied Contract.  Nothing contained in this Agreement shall be
construed to impose any obligation on CBS or you to renew this Agreement or any
portion thereof.  The parties intend to be bound only upon execution of a
written agreement and no negotiation, exchange of draft or partial performance
shall be deemed to imply an agreement.  Neither the continuation of employment
nor any other conduct shall be deemed to imply a continuing agreement upon the
expiration of the Term.

 

14.        Entire Understanding.  This Agreement contains the entire
understanding of the parties hereto relating to the subject matter contained in
this Agreement, and can be changed only by a writing signed by both parties.

 

15.        Void Provisions.  If any provision of this Agreement, as applied to
either party or to any circumstances, shall be found by a court of competent
jurisdiction to be unenforceable but would be enforceable if some part were
deleted or the period or area of application were reduced, then such provision
shall apply with the modification necessary to make it enforceable, and shall in
no way affect any other provision of this Agreement or the validity or
enforceability of this Agreement.

 

16.        Supersedes Prior Agreements.  With respect to the period covered by
the Term, this Agreement supersedes and cancels all prior agreements relating to
your employment by CBS or any of CBS’s affiliated companies relating to the
subject matter herein, including, without limitation, your prior employment
agreement with CBS dated as of September 1, 2007, as subsequently amended on
November 4, 2008.

 

17.       Payment of Deferred Compensation – Section 409A.

 

(a)         To the extent applicable, it is intended that the compensation
arrangements under this Agreement be in full compliance with Code Section 409A. 
This Agreement shall be construed in a manner to give effect to such intention. 
In no event whatsoever (including, but not limited to as a result of this
paragraph 17 or

 

--------------------------------------------------------------------------------


 

Martin D. Franks

As of September 1, 2010

Page 32

 

 

otherwise) shall CBS or any of its affiliates be liable for any tax, interest or
penalties that may be imposed on you under Code Section 409A.  Neither CBS nor
any of its affiliates have any obligation to indemnify or otherwise hold you
harmless from any or all such taxes, interest or penalties, or liability for any
damages related thereto. You acknowledge that you have been advised to obtain
independent legal, tax or other counsel in connection with Code Section 409A.

 

(b)         Your right to any in-kind benefit or reimbursement benefits pursuant
to any provisions of this Agreement or pursuant to any plan or arrangement of
CBS covered by this Agreement shall not be subject to liquidation or exchange
for cash or another benefit.

 

18.       Arbitration.  If any disagreement or dispute whatsoever shall arise
between the parties concerning, arising out of or relating to this Agreement
(including the documents referenced herein) or your employment with CBS, the
parties hereto agree that such disagreement or dispute shall be submitted to
binding arbitration before the American Arbitration Association (the “AAA”), and
that a neutral arbitrator will be selected in a manner consistent with its
Employment Arbitration Rules and Mediation Procedures (the “Rules”).  Such
arbitration shall be confidential and private and conducted in accordance with
the Rules.  Any such arbitration proceeding shall take place in New York City
before a single arbitrator (rather than a panel of arbitrators).  The parties
agree that the arbitrator shall have no authority to award any punitive or
exemplary damages and waive, to the full extent permitted by law, any right to
recover such damages in such arbitration.  Each party shall bear its respective
costs (including attorney’s fees, and there shall be no award of attorney’s
fees), provided that if you are the prevailing party (as determined by the
arbitrator in his or her sole discretion) in a dispute concerning the
enforcement of the provisions of this Agreement in relation to paragraph 7(k),
you shall be entitled to recover all of your costs (including attorney’s fees)
reasonably incurred in connection with such dispute.  Following the arbitrator’s
issuance of a final non-appealable award setting forth that you are the
prevailing party, CBS shall reimburse you for such costs within thirty (30) days
following its receipt of reasonable written evidence substantiating such costs,
provided that in no event will payment be made to you later than the last day of
the calendar year next following the calendar year in which the award is
issued.  If there is a dispute regarding the reasonableness of the costs you
incur, the same arbitrator shall determine, in his or her sole discretion, the
costs that shall be reimbursed to you by CBS.  Judgment upon the final award(s)
rendered by such arbitrator, after giving effect to the AAA internal appeals
process, may be entered in any court having jurisdiction thereof. 
Notwithstanding anything herein to the contrary, CBS shall be entitled to seek
injunctive, provisional and equitable relief in a court proceeding as a result
of your alleged violation of the terms of Section 6 of this Agreement, and you
hereby consent and agree to exclusive personal jurisdiction in any state or
federal court located in the City of New York, Borough of Manhattan.

 

--------------------------------------------------------------------------------


 

Martin D. Franks

As of September 1, 2010

Page 33

 

 

19.       Indemnification.  If you are made a party, are threatened to be made a
party to, or otherwise receive any other legal process in, any action, suit or
proceeding, whether civil, criminal, administrative or investigative (a
“Proceeding”), by reason of the fact that you are or were a director, officer or
employee of CBS or are or were serving at the request of CBS as a director,
officer, member, employee or agent of another corporation, partnership, joint
venture, trust or other enterprise, including service with respect to employee
benefit plans, CBS shall indemnify you and hold you harmless to the fullest
extent permitted or authorized by CBS’ certificate of incorporation and bylaws
or, if greater, by the laws of the State of Delaware, against all cost, expense,
liability and loss (including without limitation, attorney’s fees, judgments,
fines, ERISA excise taxes or penalties and amounts paid or to be paid in
settlement and any cost and fees incurred in enforcing your rights to
indemnification or contribution) reasonably incurred or suffered by you in
connection therewith, and such indemnification shall continue even though you
have ceased to be a director, member, employee or agent of CBS or other entity
and shall inure to the benefit of your heirs, executors and administrators.  To
the extent that CBS maintains officers’ and directors’ liability insurance, you
will be covered under such policy subject to the exclusions and limitations set
forth therein.

 

 

[signature page to follow]

 

--------------------------------------------------------------------------------


 

If the foregoing correctly sets forth our understanding, please sign, date and
return all four (4) copies of this Agreement to the undersigned for execution on
behalf of CBS; after this Agreement has been executed by CBS and a
fully-executed copy returned to you, it shall constitute a binding agreement
between us.

 

 

 

Very truly yours,

 

 

 

 

CBS CORPORATION

 

 

 

 

 

 

 

By:

 

/s/ Anthony G. Ambrosio

 

 

 

Name:

Anthony G. Ambrosio

ACCEPTED AND AGREED:

 

Title:

Executive Vice President,
Human Resources and
Administration

 

 

 

/s/ Martin D. Franks

 

 

 

Martin D. Franks

 

 

 

 

 

Dated:

3/16/2011

 

 

 

 

--------------------------------------------------------------------------------

 